DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 
Response to Amendment
The amendment filed June 3, 2022 has been entered. Claims 1-16, 18, and 21-23 remain pending in the application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “wherein the SOC is configured to delete the fourth authentication factor from the SOC after being transferred to the carbon key” in claim 1 and “wherein the SOC is configured to delete the one of the N authentication factors from the SOC after being transferred to the carbon key” in claim 21 are not supported by the original Specification or Drawings. The original disclosure mentions that the hardware wallet will delete all of the initial data (e.g., keys) for each factor (F1, F2, F3, and F4), but not deleting a specific factor from the SOC. See at least Paragraphs [0133], [0136], [0142], [0149] & [0156] and Fig. 13 of US Patent Application Publication US 2020/0193420 A1. Claims 2-13 and 22-23 are rejected due to their dependency.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first authentication factor" in line 11.  It is unclear if it is same as “a first authentication factor” in line 6.
Claim 1 recites the limitation "a second authentication factor" in line 13.  It is unclear if it is same as “a second authentication factor” in line 6.
Claim 1 recites the limitation "a third authentication factor" in line 17.  It is unclear if it is same as “a third authentication factor” in lines 6-7.
Claim 2 recites the limitation "an encrypted copy" in line 2.  It is unclear if it is same as “an encrypted copy” in claim 1, line 14.
Claim 2 recites the limitation "an encrypted copy of the third authentication factor" in line 3.  It is unclear if it is same as “an encrypted copy of the third authentication factor” in claim 1, line 18. 
Claim 6 recites the limitation "a carbon key" in line 2.  It is unclear if it is same as “a carbon copy” in claim 1, line 2.
Claim 6 recites the limitation "a user" in line 2.  It is unclear if it is same as “a user” in claim 1, line 12.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities including fundamental economic principles or practices.
Under the Step 1, Claims 14-20 are drawn to a method which is within the four statutory categories (i.e., a process).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 14-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below: 
With respect to claim 14:
Claim 14 is drawn to an abstract idea without significantly more. The claims recite storing at least three authentication factors associated with a private key by a hardware wallet, receiving a first authentication factor stored in a first storage component, receiving a second authentication factor stored in a second storage component, wherein the second storage component is different from the first storage component, authenticating the first authentication factor and the second authentication factor using a secure microcontroller unit (MCU) in the hardware wallet, and restoring the private key responsive to the hardware wallet successfully authenticating the first authentication factor and the second authentication factor. 
Under the Step 2A Prong One, the limitations of storing at least three authentication factors associated with a private key, receiving a first authentication factor stored in a first component, receiving a second authentication factor stored in a second component, authenticating the first authentication factor and the second authentication factor, and restoring the private key responsive to successfully authenticating the first authentication factor and the second authentication factor, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “hardware wallet”, “storage component”, and “secure microcontroller unit (MCU)” language, “storing”, “receiving”, “authenticating”, and “restoring” in the context of this claim encompass the human activity. The series of steps including storing, receiving, authenticating, and restoring belong to a typical following rules or instructions, because a given number (at least three) of information is received, estimated (authenticated), and used to restore another information or data, which can be performed manually. The first or second storage component and the secure microcontroller unit (MCU) are used without any technical details, and therefore the steps can be performed still manually.
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – hardware wallet, storage component, and secure microcontroller unit (MCU). The hardware wallet, storage component, and secure microcontroller unit (MCU) are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The hardware wallet are just configured to perform the series of steps that can be done mentally or manually, without any technical details, and the authentication factors are just stored in the storage component and the secure microcontroller unit (MCU) is just used without any technical details of technical structure or function, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). The hardware wallet is not even defined by any technical details. Accordingly, these additional elements, individually or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 15-20:
Dependent claims 15-20 include additional limitations, for example, establishing a communication link between a hardware wallet and a software application, associating a beneficiary with the hardware wallet, and storing beneficiary information in a carbon key associated with the hardware wallet, but none of these limitations are deemed significantly more than the abstract idea because the above steps are related to additional elements such as hardware wallet, software application, and digital identity and asset management service without further technical details that cannot be performed manually or mentally, and therefore they require no more than generic computer structures or signals to be executed; adding mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) or Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h), and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); or Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)).
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 15-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadrizadeh et al. (US 20190251524 A1; hereinafter Sadrizadeh).
With respect to claim 14:
	Sadrizadeh teaches A method comprising: (See at least Sadrizadeh: [0017])
a hardware wallet storing at least three authentication factors associated with a private key; (By disclosing, the securing and transacting cryptocurrencies is facilitated by storing the private key in a secure hardware encryption device (or hardware wallet) and multiple authentication processes such as fingerprint, eye detection, and PIN. See at least Sadrizadeh: [0017], [0029] & [0032])
the hardware wallet receiving a first authentication factor stored in a first storage component; (As stated above, and by further disclosing, the hardware encryption device 22 supports a two factor seed phrase and password. In addition, a main memory may be provided for storing information and instructions or for storing temporary variables or other intermediate information, and a static storage device or other non-transitory computer readable medium for storing static information and instructions. Furthermore, secure Microcontroller Units (ST MCU) may be used for storing cryptographic information. See at least Sadrizadeh: [0017], [0019], [0027], [0029], [0032] & [0041])
the hardware wallet receiving a second authentication factor stored in a second storage component, wherein the second storage component is different from the first storage component; (As stated above, see at least Sadrizadeh: [0017], [0019], [0027], [0029], [0032] & [0041])
the hardware wallet authenticating, using a secure microcontroller unit (MCU) in the hardware wallet, the first authentication factor and the second authentication factor; and (As stated above, and by further disclosing, if the hardware encryption device 22 (or hardware key) (using the secure MCU) is found, it requests conformation for entering the next layer of authentication such as biometrics sensor or password (first/second authentication factor). See at least Sadrizadeh: 0017], [0027]-[0029], [0032] & [0041])
restoring, responsive to the hardware wallet successfully authenticating the first authentication factor and the second authentication factor, the private key. (As stated above, and by further disclosing, should a user lose their hardware encryption device 22, they must prove to the system manager that they are the owner of a particular hardware encryption device 22 (multiple authentication processes), in order for the production of a replacement hardware encryption device 22 with the same salt as the original hardware encryption device 22. They can then enter their mnemonic phrase into the new hardware encryption device 22 (hardware wallet) to regenerate their private keys. See at least Sadrizadeh: [0042])
With respect to claim 16:
Sadrizadeh teaches the method of claim 14, as stated above.
	Sadrizadeh further teaches further comprising associating a beneficiary with the hardware wallet. (By disclosing, when the recipients address (beneficiary) and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: [0024] & [0032])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh et al. (US 20190251524 A1; hereinafter Sadrizadeh) in view of Maim (US 20200387893 A1; hereinafter Maim), and in further view of Patin (US 20190245688 A1; hereinafter Patin) and Dvorak et al. (US 20150324789 A1; hereinafter Dvorak).
With respect to claim 1:
	Sadrizadeh teaches
An apparatus comprising: (See at least Sadrizadeh: Abstract)
a carbon key configured to store a first authentication factor; and (By disclosing, the hardware encryption device 22 includes two hardware chips (carbon key). Secure MGU is a tamper resistant chip that is generally used for storing cryptographic information. See at least Sadrizadeh: [0027]-[0028], [0037] & [0039]-[0040])
a hardware wallet configured to communicate with the carbon key, the hardware wallet including: (By disclosing, the hardware encryption device 22 includes two hardware chips. Chip one is a standard I/O microcontroller such as but not limited to a STM32 microcontroller. This part is in charge of input and output signals and does not store the private key. The other part of the PCB that stores the private key and interactions with the STM MCU through the 10 pins is called Secure Microcontroller Units (ST MCU). See at least Sadrizadeh: [0017], [0024] & [0026]-[0027])
a system on chip (SOC) configured to generate a private master key and separate the private master key into a first authentication factor, a second authentication factor, a third authentication factor, and a fourth authentication factor, wherein the SOC is further configured to transfer the fourth authentication factor to the carbon key, and wherein the SOC is configured to delete the fourth authentication factor from the SOC after being transferred to the carbon key; (By disclosing, the hardware encryption device 22 can use the BIP39 industry standard for creating the master seed, and derive cryptographic secrets from a single master seed. In addition, the hardware encryption device 22 includes two hardware chips (system on chip) including a tamper resistant chip that is generally used for storing cryptographic information. Furthermore, during the initial hardware encryption device 22 initialization process in manufacturing, the ARM processor generates a unique random key which is then sent to the Secure Element, but not storing. See at least Sadrizadeh: [0026]-[0027] & [0039]-[0040])
a secure microcontroller unit (MCU) that stores a first authentication factor; (By disclosing, Secure Microcontroller Units (ST MCU) is a tamper resistant chip that is generally used for storing cryptographic information. See at least Sadrizadeh: [0025]-[0027])
a fingerprint sensor configured to scan a fingerprint of a user, wherein the fingerprint of the user represents a second authentication factor that is stored in the secure MCU, and ...; (By disclosing, the hardware encryption device 22 can optionally include a touchscreen 28 or other screen for communicating information to the user, receiving password or biometric information (e.g., a fingerprint--although a separate biometric reader may be included) (represent second authentication factor), and for receiving other user input. In addition, Secure Microcontroller Units (ST MCU) is a tamper resistant chip that is generally used for storing cryptographic information, which is derived from a single master seed. See at least Sadrizadeh: [0020], [0026]-[0027], [0029] & [0039])
a display configured to receive a personal identification number (PIN) from the user, wherein the PIN represents a third authentication factor that is stored in the secure MCU, and ...; and ... (As stated above, and by further disclosing, a personal identification (PIN) code (third authentication factor) can be entered on the device as a backup authentication method. In addition, a display on the hardware encryption device 22 displays all the parameters of the requested transaction and requests user confirmation via a finger print scanner internal to the hardware encryption device 22. See at least Sadrizadeh: [0020], [0026]-[0027], [0032] & [0039])
	However, Sadrizadeh does not teach explicitly ...system on chip (SOC), ...wherein an encrypted copy of the second/third authentication factor is stored in the carbon key, and ...wherein a private key can be restored based on authentication of any three of the four authentication factors, including the first authentication factor, the second authentication factor, the third authentication factor, or the fourth authentication factor.
Maim, directed to methods and systems for executing smart contracts in secure environments and thus in the same field of endeavor, teaches 
...system on chip (SOC). (By disclosing, a system is proposed for the secure execution of programs in an architecture comprising a set of networked devices, characterized in that it comprises in at least one device, a secure system-on-chip (SoC) in which is stored a private SoC key in a manner that is accessible only to the SoC, or the SoC is capable of dynamically regenerating this private key (PUF technology). See at least Maim: [0251], [0190], [0267] & [0405])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh to incorporate the methods and systems for executing smart contracts in secure environments teachings of Maim for the benefit of enabling the execution of smart contracts to be connected with the real world, while preserving the security of this execution, using a secure system-on-chip (SoC). (See at least Maim: [0138]-[0139])
However, Sadrizadeh and Maim do not teach wherein an encrypted copy of the second/third authentication factor is stored in the carbon key.
Patin, directed to technologies for private key recovery in distributed ledger systems and thus in the same field of endeavor, teaches 
...wherein an encrypted copy of the second/third authentication factor is stored in the carbon key. (By disclosing, the recovery information is retrieved from the data element. In addition, the recovery information retrieved may be encrypted. See at least Patin: [0089]-[0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh and Maim to incorporate the technologies for private key recovery in distributed ledger systems teachings of Patin for the benefit of augmenting the user-specified recovery information with a system-generated random number (such as a cryptographic "salt") prior to generating the original private key to enhance security of the private key. (See at least Patin: [0016])
However, Sadrizadeh, Maim, and Patin do not teach wherein a private key can be restored based on authentication of any three of the four authentication factors, including the first authentication factor, the second authentication factor, the third authentication factor, or the fourth authentication factor.
Dvorak, directed to cryptocurrency virtual wallet system and method and thus in the same field of endeavor, teaches 
wherein a private key can be restored based on authentication of any three of the four authentication factors, including the first authentication factor, the second authentication factor, the third authentication factor, or the fourth authentication factor. (By disclosing, in the multi-signature address generation, a 3-of-4 or 3-of-5 multi-signature scheme could also be used with the additional keys being stored on additional servers or additional secure devices. See at least Dvorak: [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh, Maim, and Patin to incorporate the cryptocurrency virtual wallet system and method teachings of Dvorak for the benefit of the ability to re-authenticate users, or secure devices in the event of loss or compromise of the secure device. (See at least Dvorak: [0026])
With respect to claim 2:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Dvorak, in the same field of endeavor, further teaches wherein the carbon key is further configured to store an encrypted copy of the second authentication factor, an encrypted copy of the third authentication factor, and an encrypted copy of the fourth authentication factor. (By disclosing, in the multi-signature address generation, the additional keys are stored on additional servers or additional secure devices. See at least Dvorak: [0084])
With respect to claim 3:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Dvorak, in the same field of endeavor, further teaches wherein the hardware wallet is further configured to restore private keys for crypto currency associated with the user. (By disclosing, in the multi-signature address generation, a 3-of-4 or 3-of-5 multi-signature scheme could also be used with the additional keys being stored on additional servers or additional secure devices. In addition, the multi-factor authentication scheme provides additional security for protecting the cryptocurrency from theft. See at least Dvorak: [0084] & [0086])
With respect to claim 4:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the restored private key is used by the SOC to sign a transaction. (By disclosing, the hardware encryption device 22 is equipped with biometric sensors such fingerprint, or eye detection to authenticate and sign the transaction. The sensors are installed on the hardware encryption device 22. In addition, the transaction is confirmed by the user and signed by the private key on the hardware encryption device 22. See at least Sadrizadeh: [0024], [0027]-[0033])
With respect to claim 5:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches wherein the hardware wallet is further configured to associate a beneficiary with the hardware wallet. (By disclosing, when the recipients address (beneficiary) and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: [0024] & [0032])
With respect to claim 8:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 4, as stated above.
Sadrizadeh further teaches wherein the SOC can sign the transaction without establishing communication with any external system. (By disclosing, receiving cryptocurrency does not require the hardware encryption device 22 to be connected. See at least Sadrizadeh: [0032])
With respect to claim 9:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Sadrizadeh further teaches the hardware wallet further comprising a secure element storing a fourth authentication factor, wherein the SOC is further configured to restore the private key based on authentication of at least three of the first authentication factor, the second authentication factor, the third authentication factor, and the fourth authentication factor. (By disclosing, the hardware encryption device 22 is equipped with biometric sensors such fingerprint, or eye detection to authenticate and sign the transaction. The sensors are installed on the hardware encryption device 22. In addition, the hardware encryption device 22 includes two hardware chips (system on chip). Furthermore, they (a user) can then enter their mnemonic phrase into the new hardware encryption device 22 to regenerate their private keys. Without having the same salt in the hardware encryption device 22, the mnemonic phrase would be useless in regenerating their private keys. This adds yet another level of authentication (at least two of the first, second, or third authentication factors) required for using the mnemonic phrase to generate keys. See at least Sadrizadeh: paragraph(s) [0027]-[0030], [0032] & [0040])
Furthermore, Dvorak, in the same field of endeavor, teaches
...to restore the private key based on authentication of at least three of the first authentication factor, the second authentication factor, the third authentication factor, and the fourth authentication factor. (By disclosing, in the multi-signature address generation, a 3-of-4 or 3-of-5 multi-signature scheme could also be used with the additional keys being stored on additional servers or additional secure devices. See at least Dvorak: [0084])
With respect to claim 10:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
	Patin, in the same field of endeavor, teaches 
wherein the SOC is further configured to apply user entropy to harden a security level of a derivation process associated with translating words to a master key. (By disclosing, the processor is configured to augment (translate) the user-specified recovery information with a system-generated random number (such as a cryptographic "salt") prior to generating the original private key to enhance security of the private key. See at least Patin: [0012], [0016], [0028] & [0082])
Examiner’s Note: 
The limitations “to harden a security level of a derivation process associated with translating words to a master key” in claim 10, lines 1-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 11:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 10, as stated above.
	Patin, in the same field of endeavor, further teaches wherein the user entropy includes a passphrase provided by a user. (By disclosing, the recovery information comprises a user-specified password, passphrase, PIN code, etc. See at least Patin: [0012])
With respect to claim 12:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 11, as stated above.
	Patin, in the same field of endeavor, further teaches wherein the SOC is further configured to generate a seed phrase based on the passphrase provided by the user and a random number generated by a random number generator. (By disclosing, the recovery information comprises a user-specified password, passphrase, PIN code, etc., and the processor is configured to augment the user-specified recovery information with a system-generated random number (such as a cryptographic "salt") prior to generating the original private key to enhance security of the private key. See at least Patin: [0012], [0016] & [0062]; cl. 48)
With respect to claim 13:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
Dvorak, in the same field of endeavor, further teaches wherein the first authentication factor, the second authentication factor, the third authentication factor, and the fourth authentication factor are independently stored on at least two different devices. (By disclosing, in the multi-signature address generation, the additional keys are stored on additional servers or additional secure devices. See at least Dvorak: [0084]) 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh in view of Maim and in further view of Patin and Dvorak, as applied to claim 1, and in further view of Fok et al. (US 20200013052 A1; hereinafter Fok).
With respect to claim 6:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 5, as stated above.
Sadrizadeh further teaches 
wherein the beneficiary has ... fingerprint data and an ... PIN stored on a carbon key associated with a user and the beneficiary. (By disclosing, when the recipients address and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: [0027]-[0029] & [0032])
Dvorak, in the same field of endeavor, further teaches 
...encrypted fingerprint data (By disclosing, the fingerprint template may be encrypted with a key that is referred to herein as a User Data Encryption Key (UDEK). See at least Dvorak: [0023])
	However, Sadrizadeh, Maim, Patin, and Dvorak do not teach wherein the beneficiary has fingerprint data and a PIN stored on the carbon key.
	Fok, directed to offline cryptocurrency wallet with secure key management and thus in the same field of endeavor, teaches 
wherein the beneficiary has encrypted fingerprint data and an encrypted PIN stored on the carbon key. (By disclosing, the process may send (at 850) a transaction request to the smart wallet 110 of some embodiments. Such a request may include, for instance, a transaction type (e.g., deposit, withdrawal, etc.), cryptocurrency type, transaction amount, recipient address (and/or other appropriate identifying information). In addition, during restore, the smart wallet may retrieve the encrypted key and PIN (encrypted using the public wallet key). See at least Fok: [0099], [0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh, Maim, Patin, and Dvorak to incorporate the offline cryptocurrency wallet with secure key management teachings of Fok for the benefit of providing a smart cryptocurrency wallet device that is able to process transactions without exposing private key information. (See at least Fok: [0030])
With respect to claim 7:
	Sadrizadeh, Maim, Patin, and Dvorak teach the apparatus of claim 1, as stated above.
	Sadrizadeh further teaches wherein the hardware wallet is further configured to communicate with a digital identity and asset management service via a software application on a computing device. (By disclosing, the system 20 (or company or organization that controls or manages the system) knows the mapping between each hardware encryption device 22 and that unique salt. See at least Sadrizadeh: [0042]; Fig. 1)
Fok, in the same field of endeavor, further teaches wherein the hardware wallet is further configured to communicate with a digital identity and asset management service via a software application on a computing device. (By disclosing, the smart wallet 110 may receive firmware updates from a server 130 associated with the wallet service. See at least Fok: [0036])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh in view of Fok et al. (US 20200013052 A1; hereinafter Fok).
With respect to claim 15:
Sadrizadeh teaches the method of claim 14, as stated above.
However, Sadrizadeh does not teach further comprising establishing a communication link between a hardware wallet and a software application executing on a computing system. 
Fok, directed to offline cryptocurrency wallet with secure key management and thus in the same field of endeavor, further teaches further comprising establishing a communication link between a hardware wallet and a software application executing on a computing system. (By disclosing, the method comprising: establishing a connection from a smart wallet device to a user device. See at least Fok: [0031]-[0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh to incorporate the offline cryptocurrency wallet with secure key management teachings of Fok for the benefit of physical connections (e.g., a "key interface"). (See at least Fok: [0036])
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh, as applied to claim 14, and in view of McCauley et al. (US 20190266576 A1; hereinafter McCauley).
With respect to claim 18:
Sadrizadeh teaches the method of claim 14, as stated above.
However, Sadrizadeh does not teach further comprising storing beneficiary information in a carbon key associated with the hardware wallet.
McCauley, directed to digital asset custodial system and thus in the same field of endeavor, teaches further comprising storing beneficiary information in a carbon key associated with the hardware wallet. (By disclosing, the HSM 5 next generates (step 204) the blockchain address (beneficiary information) for the deposit from the public key of the newly-created key pair. This can be done by using a well-known blockchain-specific transformation of the public key of the blockchain address. See at least McMauley: [0022]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh to incorporate the digital asset custodial system teachings of McCauley for the benefit of providing virtual "air gap" security to critical infrastructure. (See at least McCauley: [0019])
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadrizadeh et al. (US 20190251524 A1; hereinafter Sadrizadeh) in view of Maim (US 20200387893 A1; hereinafter Maim), and in further view of Dvorak et al. (US 20150324789 A1; hereinafter Dvorak).
With respect to claim 21:
	Sadrizadeh teaches
An apparatus comprising: (See at least Sadrizadeh: Abstract)
a carbon key configured to store a first authentication factor; and (By disclosing, the hardware encryption device 22 includes two hardware chips (carbon key). Secure MGU is a tamper resistant chip that is generally used for storing cryptographic information. See at least Sadrizadeh: [0027]-[0028], [0037] & [0039]-[0040])
a hardware wallet configured to communicate with the carbon key, the hardware wallet including: (By disclosing, the hardware encryption device 22 includes two hardware chips. Chip one is a standard I/O microcontroller such as but not limited to a STM32 microcontroller. This part is in charge of input and output signals and does not store the private key. The other part of the PCB that stores the private key and interactions with the STM MCU through the 10 pins is called Secure Microcontroller Units (ST MCU). See at least Sadrizadeh: [0017], [0024] & [0026]-[0027])
a system on chip (SOC) configured to generate a private master key and separate the private master key into N authentication factors, where N is an integer greater than one, wherein the SOC is further configured to transfer one of the N authentication factors to the carbon key, and wherein the SOC is configured to delete the one of the N authentication factors from the SOC after being transferred to the carbon key; (By disclosing, the hardware encryption device 22 can use the BIP39 industry standard for creating the master seed, and derive cryptographic secrets from a single master seed. In addition, the hardware encryption device 22 includes two hardware chips (system on chip) including a tamper resistant chip that is generally used for storing cryptographic information. Furthermore, during the initial hardware encryption device 22 initialization process in manufacturing, the ARM processor generates a unique random key which is then sent to the Secure Element, but not storing. See at least Sadrizadeh: [0026]-[0027] & [0039]-[0040])
a secure microcontroller unit (MCU) that stores another one of the N authentication factors; and ... (By disclosing, Secure Microcontroller Units (ST MCU) is a tamper resistant chip that is generally used for storing cryptographic information. See at least Sadrizadeh: [0025]-[0027])
However, Sadrizadeh does not teach explicitly ...system on chip (SOC), and ...wherein a private key can be restored based on authentication of any K of the N authentication factors, where K is an integer less than N. 
Maim, directed to methods and systems for executing smart contracts in secure environments and thus in the same field of endeavor, teaches 
...system on chip (SOC). (By disclosing, a system is proposed for the secure execution of programs in an architecture comprising a set of networked devices, characterized in that it comprises in at least one device, a secure system-on-chip (SoC) in which is stored a private SoC key in a manner that is accessible only to the SoC, or the SoC is capable of dynamically regenerating this private key (PUF technology). See at least Maim: [0251], [0190], [0267] & [0405])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the devices, systems, and methods for securing and transacting cryptocurrency assets teachings of Sadrizadeh to incorporate the methods and systems for executing smart contracts in secure environments teachings of Maim for the benefit of enabling the execution of smart contracts to be connected with the real world, while preserving the security of this execution, using a secure system-on-chip (SoC). (See at least Maim: [0138]-[0139])
However, Sadrizadeh and Maim do not teach ...wherein a private key can be restored based on authentication of any K of the N authentication factors, where K is an integer less than N.
Dvorak, directed to cryptocurrency virtual wallet system and method and thus in the same field of endeavor, teaches 
wherein a private key can be restored based on authentication of any K of the N authentication factors, where K is an integer less than N. (By disclosing, in the multi-signature address generation, a “N of M keys” multi-signature scheme could also be used with the additional keys being stored on additional servers or additional secure devices. See at least Dvorak: [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sadrizadeh and Maim to incorporate the cryptocurrency virtual wallet system and method teachings of Dvorak for the benefit of the ability to re-authenticate users, or secure devices in the event of loss or compromise of the secure device. (See at least Dvorak: [0026])
With respect to claim 22:
	Sadrizadeh, Maim, and Dvorak teach the apparatus of claim 21, as stated above.
	Sadrizadeh further teaches wherein the N authentication factors may include a personal identification number (PIN), a fingerprint, a faceprint, ..., retina data, ..., or biometric data. (By disclosing, the hardware encryption device 22 is equipped with biometric sensors such fingerprint, facial recognition, or eye detection to authenticate and sign the transaction. In addition, a personal identification (PIN) code can be entered on the device as a backup authentication method. See at least Sadrizadeh: [0029], [0032] & [0039])
	Patin, in the same field of endeavor, further teaches 
...a voiceprint (By disclosing, the service may choose to require the use of biometrics including but not limited to fingerprint, palm print, retina scan, facial imaging, voice pattern, gait, or behavior. See at least Patin: [0167])
Dvorak, in the same field of endeavor, further teaches 
...EKG data (By disclosing, other types of biometric readers can be used, e.g. retina scanner, heart rate monitor, etc. See at least Dvorak: [0051])
With respect to claim 23:
	Sadrizadeh, Maim, and Dvorak teach the apparatus of claim 21, as stated above.
Sadrizadeh further teaches wherein the hardware wallet is further configured to associate a beneficiary with the hardware wallet. (By disclosing, when the recipients address (beneficiary) and the amount to be sent is defined, the application looks for the related private key on the hardware encryption device 22 to sign the transaction. See at least Sadrizadeh: [0024] & [0032])

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument with respect to the 101 rejections that Claim 14 is further amended to recite a first storage component, a second storage component, and a secure microcontroller unit (MCU), it is noted that technical terms do not help always in overcoming the 101 rejections. Those terms must have technical details or elements providing improvements to the functioning of a computer, or to any other technology or technical field.
In response to applicant's argument with respect to the 102 rejections that “claim 14 recites a method that uses a hardware wallet, a secure microcontroller unit (MCU), and storage components to restore a private key using multiple authentication factors. Claim 14 further recites authentication functions performed by the method,” it is noted that Sadrizadeh teaches the steps of storing, receiving, authenticating, and restoring with the hardware wallet, secure MCU, and storage components. See at least Sadrizadeh: [0017], [0027]-[0029], [0032] & [0041]-[0042].
In response to applicant's argument that Sadrizadeh reference fails to disclose or suggest a carbon key and a hardware wallet, where the hardware wallet includes a system on chip (SOC), a secure microcontroller unit (MCU), a fingerprint sensor, and a display, as recited in claim 1, it is noted that Sadrizadeh teaches hardware encryption device 22 (hardware wallet), hardware chips (carbon key), Secure Microcontroller Units (ST MCU), biometric sensors such as fingerprint, display on the hardware encryption device (See at least Sadrizadeh: [0026]-[0029] & [0039]), and Maim teaches secure system-on-chip (SoC) (See at least Maim:  [0251]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nolan et al. (US 20190034920 A1) teaches Contextual Authentication Of An Electronic Wallet, including key divided into N shares.
Shi (US 20200412521 A1) teaches secure blockchain integrated circuit, including multifactor authentication and private key recovery.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685